USCA11 Case: 20-13276      Date Filed: 11/16/2021   Page: 1 of 7




                                           [DO NOT PUBLISH]
                               In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13276
                   Non-Argument Calendar
                   ____________________

UNITED STATES DEPARTMENT OF LABOR,
                           Plaintiff-Counter Defendant-Appellee,
versus
WILLIAM H. LOVETT, JR.,
d.b.a. Hardee Animal Clinic,
                         Defendant-Counter Claimant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
            D.C. Docket No. 8:19-cv-01323-SCB-JSS
                   ____________________
USCA11 Case: 20-13276            Date Filed: 11/16/2021       Page: 2 of 7




2                         Opinion of the Court                    20-13276


Before NEWSOM and BRANCH, Circuit Judges. 1
PER CURIAM:
       The Department of Labor sued William Lovett Jr. to enforce
the Fair Labor Standards Act’s overtime and recordkeeping re-
quirements, seeking back pay, liquidated damages, and a perma-
nent injunction. Because Lovett effectively admitted to each ele-
ment establishing liability, the district court granted the Depart-
ment’s motion for summary judgment. Lovett appeals, and we af-
firm.
                                      I
       Lovett is a veterinarian who owns and operates Hardee An-
imal Clinic in Wauchula, Florida. In that capacity, he has a handful
of employees—all of whom are paid an hourly wage. From at least
2015 through 2018, Lovett paid his employees the same hourly rate
without regard to the number of hours worked in each week—that
is to say, he didn’t pay them more than their ordinary wage for
overtime. When his employees worked more than 40 hours in a
given week, he paid their ordinary hourly rate and classified those
payments as “discretionary bonuses.”
      After catching on to Lovett playing fast-and-loose with the
FLSA’s overtime requirements, the Department began


1 Dueto Judge Martin’s retirement on September 30, 2021, this case is decided
by quorum. See 28 U.S.C. § 46(d).
USCA11 Case: 20-13276         Date Filed: 11/16/2021    Page: 3 of 7




20-13276               Opinion of the Court                         3

investigating. Eventually, the Department filed a complaint, alleg-
ing that he had violated the FLSA’s overtime and recordkeeping
requirements.
       Throughout the litigation, Lovett—who was and is repre-
senting himself pro se—has proven difficult to work with. For ex-
ample, he refused to (1) produce disclosures required under Federal
Rule of Civil Procedure 26, (2) comply with the district court’s or-
der to provide records, (3) respond to the Department’s discovery
requests, or (4) cooperate with the Department to create a case
management report.
       In the same vein, Lovett also failed to respond to several Re-
quests for Admission (RFAs). Those requests sought to establish,
among other things, the following: (1) that Lovett owned and op-
erated the Clinic; (2) that he employed several individuals who
were paid an hourly wage; (3) that he intentionally failed to pay his
employees the 150% rate of pay that he knew he was required to
pay for overtime hours, and that Lovett classified payment for
those overtime hours as “discretionary bonuses”; (4) that he de-
stroyed payroll records during the investigation; (5) that he failed
to pay seven employees $18,820.55 in compensation that was owed
for overtime pay from 2015 to 2017; (6) that he failed to provide
pay stubs to the Department despite a lawful subpoena seeking
such records; (7) that he no longer possessed documentation show-
ing wages paid from 2015 to 2017 because he had destroyed those
records; (8) that he willfully violated the overtime provisions of the
USCA11 Case: 20-13276         Date Filed: 11/16/2021      Page: 4 of 7




4                       Opinion of the Court                  20-13276

FLSA; and (9) that the Department’s backpay calculation was accu-
rate.
        When Lovett failed to respond to those requests within the
30 days permitted by Federal Rule of Civil Procedure 36(a)(3), the
Department moved for summary judgment. The Department
contended that, by failing to respond to the RFAs, Lovett had ef-
fectively admitted to each request. Because those requests estab-
lished every element of the FLSA violations, the Department as-
serted that summary judgment was warranted.
       Lovett resisted summary judgment on three primary
grounds. First, he contended that the summary judgment motion
was not supported by competent evidence. Second, he averred
that a declaration by one of the investigating officers—which estab-
lished the amount of backpay Lovett owed—was inadmissible
hearsay. Third, he asserted that the investigating officers had com-
mitted a trespass and violated his Fourth Amendment rights when
they visited his clinic. The district court rejected each of Lovett’s
contentions and granted summary judgment. It determined that
Lovett was liable for $18,820.55 in backpay and an additional
$18,820.55 in liquidated damages, and it permanently enjoined him
from violating the FLSA. Lovett timely appeals. 2



2We review a grant of summary judgment de novo, viewing all of the evi-
dence in the light most favorable to the nonmovant. Hickman v. Spirit of
Athens, Ala., Inc., 985 F.3d 1284, 1287 (11th Cir. 2021).
USCA11 Case: 20-13276           Date Filed: 11/16/2021       Page: 5 of 7




20-13276                   Opinion of the Court                           5

                                     II
       Federal Rule of Civil Procedure 36 permits a litigant to serve
an opposing party with a written request to admit certain facts and
the application of law to fact. Fed. R. Civ. P. 36(a)(1)(A). The rule
allows the opposing party 30 days to respond with a written answer
or objection. Fed. R. Civ. P. 36(a)(3). Importantly for our pur-
poses, if a party fails to respond to an RFA within that 30-day win-
dow, the “matter is admitted.” Id. And “[a] matter admitted” pur-
suant to Rule 36 “is conclusively established unless the court, on
motion, permits the admission to be withdrawn or amended.” Fed.
R. Civ. P. 36(b) (emphasis added).
       Although we generally construe documents filed by pro se
litigants liberally, that leniency does not excuse pro se litigants
from conforming with procedural rules. Loren v. Sasser, 309 F.3d
1296, 1304 (11th Cir. 2002) (per curiam). Consequently—Lovett’s
pro se status notwithstanding—Rule 36’s respond-or-concede re-
quirement applies to him as it would any other litigant. See id.
Thus, by failing to respond to the RFAs, he “admitted” to all of the
Department’s requests, and those admissions are “conclusively es-
tablished.” Fed. R. Civ. P. 36(a)(3), (b). 3
       Having determined that Lovett’s admissions are “conclu-
sively established,” Fed. R. Civ. P. 36(b), it is plain that summary
judgment was appropriate. The FLSA prohibits an employer from

3 Additionally, Lovett made no attempt to “withdraw[] or amend[]” his admis-

sions. Fed. R. Civ. P. 36(b).
USCA11 Case: 20-13276        Date Filed: 11/16/2021     Page: 6 of 7




6                      Opinion of the Court                20-13276

working an employee more than 40 hours a week “unless” the em-
ployee is paid “not less than one and one-half times the regular rate
at which he is employed” for all hours worked beyond the 40-hour
threshold. 29 U.S.C. § 207(a)(1). It also requires employers to
“make, keep, and preserve” records of its employees’ “wages,
hours, and other conditions and practices of employment.” 29
U.S.C. § 211(c).
       Lovett admitted that he was an “employer,” 29 U.S.C.
§ 203(d), whose employees were “engaged in commerce or in the
production of goods for commerce,” and that he failed to compen-
sate those employees “at a rate not less than one and one-half times
the regular rate at which [they were] employed” for hours worked
in excess of a 40-hour workweek, 29 U.S.C. § 207(a)(1). So, he ad-
mitted that he violated the FLSA’s overtime requirement.
        He also admitted that he “destroyed . . . employee payroll
records,” and that he was “not in possession of documentation
showing the wages paid to employees from at least November 28,
2015 through November 28, 2017 because [he], or someone under
[his] direction, destroyed such records.” So, he admitted that he
violated the FLSA’s recordkeeping requirements. See 29 U.S.C.
§ 211(c).
       Finally, he admitted that each of those violations was know-
ingly and willfully done, which extends the FLSA’s statute of limi-
tations from two to three years. 29 U.S.C. § 255(a). Taken to-
gether, those violations subject Lovett to (1) liability for “unpaid
overtime compensation” and “an additional equal amount as
USCA11 Case: 20-13276             Date Filed: 11/16/2021         Page: 7 of 7




20-13276                   Opinion of the Court                                7

liquidated damages,” 29 U.S.C. § 216(b), 4 and (2) an injunction
from continued violations, see 29 U.S.C. §§ 217, 215(a)(5).
                                       III
      Lovett’s admissions establish every element of liability for
both provisions under which the Department sued—§§ 207 and
211. Accordingly, Lovett admitted liability for the entirety of the
judgment from which he now appeals.5
        AFFIRMED.


4 Lovett alsoadmitted that the amount of unpaid overtime compensation was
$18,820.55. So, the district court’s judgment imposing liability for $18,820.55
in backpay and $18,820.55 in liquidated damages was based on Lovett’s admis-
sion.
5 Lovett’s contentions (1) that the officer’s declaration establishing the amount

of backpay owed was hearsay, and (2) that the officers violated his Fourth
Amendment rights both are unpersuasive. First, even giving Lovett’s brief an
appropriately charitable reading, he fails to raise the hearsay argument on ap-
peal, and it is therefore abandoned. Timson v. Sampson, 518 F.3d 870, 874
(11th Cir. 2008) (per curiam). Even if we considered it, it wouldn’t alter the
outcome—Lovett admitted to all of the necessary facts to establish liability. It
therefore makes no difference whether the officer’s declaration was admissible
or not—Lovett’s admission of those facts is “conclusively established” for the
purposes of this litigation. Fed. R. Civ. P. 36(b). Second, although Lovett con-
clusorily asserts that a Fourth Amendment violation led to inadmissible evi-
dence, he does not point to any specific evidence that ought to have been ex-
cluded. In any event, Lovett “did not have any reasonable expectation of pri-
vacy in areas of [his office] where the public was invited to enter and to trans-
act business.” Maryland v. Macon, 472 U.S. 463, 469 (1985). Therefore, the
officers did not violate the Fourth Amendment when they walked into the
public entrance of Lovett’s clinic.